         Case 7:17-cv-08120-PMH Document 68 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FLORENCE WALKER,
                           Plaintiff,                         ORDER

                    -against-                                 17-CV-08120 (PMH)
CROSLEY ODELL,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

       The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office

schedules up to three jury trials to begin on each day of jury selection: a primary case and up to

two back-up cases that may proceed in its place if the primary case does not go forward.

       On September 16, 2020, the parties informed the Court that they wished to proceed to trial

either during the week of March 8, 2021 or the week of March 22, 2021. The Court accordingly

requested a jury trial for those dates. The Clerk’s Office has now notified the Court that this case

has been scheduled as the first back-up case on March 10, 2021. This means that the case will

proceed on March 10, 2021 at the United States Courthouse located at 500 Pearl St., New York,

New York, 10017, Courtroom 12D if the primary case does not go forward. The case must be trial-

ready for that date. If the case cannot proceed on March 10, 2021, the Court will seek another jury

trial date for as soon as possible thereafter. Should the Court receive additional or new information

from the Clerk’s Office about the trial calendar, the Court will promptly notify the parties.

       The Court will hold a final in-person, pre-trial conference on February 24, 2021 at 10:00

a.m. at the United States Courthouse located at 500 Pearl St., New York, New York, 10017,
         Case 7:17-cv-08120-PMH Document 68 Filed 01/07/21 Page 2 of 2




Courtroom 12D. All members of the public, including attorneys, appearing at a Southern District

of New York courthouse must complete a questionnaire and have their temperature taken before

being allowed entry into that courthouse. On the day you are due to arrive at the courthouse, click

on the following weblink: https://app.certify.me/SDNYPublic. Follow the instructions and fill out

the questionnaire. If your answers meet the requirements for entry, you will be sent a QR code to

be used at the SDNY entry device at the courthouse entrance.

                                                 SO ORDERED:

Dated:   New York, New York
         January 07, 2021

                                                PHILIP M. HALPERN
                                                United States District Judge




                                                2
